Case: 2:19-cv-01425-ALM-KAJ Doc #: 21 Filed: 01/12/21 Page: 1 of 2 PAGEID #: 961



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


ANNE M. SHOULTS,

                       Plaintiff,
       v.                                             Civil Action 2:19-cv-1425
                                                      Chief Judge Algenon L. Marbley
                                                      Magistrate Judge Kimberly A. Jolson

COMMISSIONER OF
SOCIAL SECURITY,

                       Defendant.

                            REPORT AND RECOMMENDATION

       This matter is before the Undersigned on the parties’ Joint Motion for Attorney’s Fees

Under the Equal Access to Justice Act. (Doc. 20). The parties stipulated to an award to Plaintiff

of attorney’s fees in the amount of $5,400, with no costs, “in full satisfaction and settlement” of

Plaintiff’s claims. (Id. at 1). The parties note that their stipulation “represents a compromise on

disputed positions and is not intended to set precedent for, or a representation of, any specific

hourly rate or total number of hours.” (Id.).

       For good cause shown, it is RECOMMENDED that the parties’ Joint Motion be

GRANTED. Should the Court adopt this recommendation it is further RECOMMENDED that:

               The Commissioner pay Plaintiff’s attorney fees in the amount of $5,400, with zero
                costs, for a total award of $5,400.
               Counsel for the parties shall verify whether Plaintiff owes a preexisting debt to the
                United States subject to offset, consistent with Astrue v. Ratliff, 560 U.S. 586
                (2010). If no such pre-existing debt exists, Defendant shall pay the Equal Access
                to Justice Act (“EAJA”) award directly to Plaintiff’s counsel pursuant to the EAJA
                assignment signed by Plaintiff and counsel.
               The civil case be terminated.
Case: 2:19-cv-01425-ALM-KAJ Doc #: 21 Filed: 01/12/21 Page: 2 of 2 PAGEID #: 962




                                PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed finding or recommendations to which objection is made, together with supporting

authority for the objection(s). A District Judge of this Court shall make a de novo determination

of those portions of the Report or specific proposed findings or recommendations to which

objection is made. Upon proper objection, a District Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C.

§ 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       IT IS SO ORDERED.



Date: January 12, 2021                                 /s/ Kimberly A. Jolson
                                                       KIMBERLY A. JOLSON
                                                       UNITED STATES MAGISTRATE JUDGE




                                                   2
